Gibson P. J. (concurring).
I concur in Mr. Justice Reynolds’ well-reasoned memorandum and write only to remark upon an issue that is no less important because it is collateral. That issue relates to the integrity of our own decisions, and, in particular, that handed down but four months ago in MacGilfrey (infra), in which all the Justices sitting in the case now before us unanimously concurred, and in which we said “ Glaser is directly in point, as Special Term found, and Cummings [18 N Y 2d 105] is not; and although certain language in Cummings may presage the end of the Glaser rule, which seemed still viable as late as the unanimous 1962 decision in Minkoff v. Brenner (10 N Y 2d 1030), the fact remains that it was not expressly overruled or, indeed, referred to in Cummings; and if implicitly it was, or is to be, overruled, the announcement thereof should come from the authoritative source and not in the form of interpretation or prediction by an intermediate appellate court (see Grande v. Torello, 12 A D 2d 937; Friedman v. Salvati, 11 A D 2d 104, 106.) ” (MacGilfrey v. Hotaling, 26 A D 2d 977, 977-978.) This quotation makes clear the fact that there is no basis for the minority suggestion that in MaeGilfrey we found Glaser viable only “as to eases identical with it” (emphasis supplied); and the minority memorandum thus rests upon the universally discredited white horses-black horses concept. Referring again to the above-quoted holding in MaeGilfrey, it. seems important to note that since that decision the Court of Appeals has again declined to overrule Glaser, stating (and this, indeed, in a case cited in the minority memorandum) that “Glaser and Mmlcoff are clearly distinguishable [and] * * * whether Glaser and Minkoff should be followed is not before us”. (B. R. De Witt, Inc., v. Hall, 19 N Y 2d 141 [footnote].) The rule of stare decisis was never more essential to consistent and orderly procedure than in this situation of a legal principle which may or may not be in- process of redefinition by our highest court and which should not, meanwhile, be subject unnecessarily to fluctuating refinements imposed from month to month by one intermediate appellate court or to disparate treatment by four intermediate *877appellate courts. (See Grande v. Torello, 12 A D 2d 937; Friedman v. Salvati, 11 A D 2d 104, 106.) Until the Court of Appeals shall speak the Trial Judges and the trial bar alike are entitled at least to this measure of consistency under the existing rules. Consequently, and reiterating the principle upon which we announced accord in MaoGilfrey (supra), I vote to affirm.